           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CARLOW. OBREGON
and SAMUEL WATERS                                        PLAINTIFFS

v.                       No. 3:17-cv-156-DPM

CAPITAL QUARRIES COMPANY, INC.,
owned or held by Farmer Holding
Company, Inc.                                           DEFENDANT

                               ORDER
     Background. Obregon and Waters worked at a Capital Quarries
mine near Pocahantas. Obregon was there for several years, Waters a
few months. The company fired Obregon based on two days in a row
of safety violations. It fired Waters based on a safety violation and an
unexcused absence.    The former employees say they were set up.
Obregon is Hispanic, a naturalized citizen. Waters is Caucasian. Both
sought Saturdays off to keep the Sabbath. Obregon claims he faced a
hostile work environment because of his national origin and request for
religious accommodation.       Waters claims he was targeted for
supporting his co-worker on the Sabbath-keeping. Obregon also says
he was paid less than Waters and others for equal work. According to
Obregon, supervisor Jesse Doran led co-workers in the campaign of
hostility. Waters faults Doran, too. Capital Quarries seeks summary
judgment, while the former employees say genuine disputes of material
fact require a jury trial. The Court takes the record where genuinely
disputed in the light most favorable to Obregon and Waters, drawing
all reasonable inferences in their favor. Oglesby v. Lesan, 929 F.3d 526,
531-32 (8th Cir. 2019).
     Constitutional claims. Obregon' s and Waters's constitutional
claims fail. Capital Quarries isn't a state actor, and they haven't shown
any joint activity between it and any state actors. Magee v. Trustees of
Hamline University, Minnesota, 747 F.3d 532,536 (8th Cir. 2014).
     Unequal pay. Obregon' s Equal Pay Act claim fails because he's
not claiming wage discrimination on the basis of sex. 29 U.S.C. § 206( d).
     Religious    accommodation.         Obregon says he asked in
February 2016 not to work on Saturdays, as required by his religion.
The company has no record or recall of his request at that time;
Obregon doesn't have any record of it either. But Obregon and Capital
Quarries agree he made the same request in September 2016 and they
discussed it.    Around that time, Obregon filed an EEOC charge
claiming Capital Quarries had denied him a religious accommodation.
Before getting notice of that charge, the company wrote Obregon a
letter saying he couldn't have every Saturday off, given the number of
staff on hand and the level of production required.          Instead, the
company offered him every other Saturday off, and it gave him the
overall work schedule so he could ask others to step in for him
voluntarily on his assigned Saturdays.      Obregon acknowledges he


                                   -2-
didn't work any Saturdays for almost two years, between late
September 2016 and early August 2018, when Waters was hired.
NQ 46-1 at 19; NQ 59 at 3; NQ 48-1 at 12. Between then and when he was
fired in December 2018, Obregon says he worked some Saturdays.
Capital Quarries, however, says he didn't work any Saturdays at least
through 6 October 2018.
     The parties do not focus on accommodation of Waters. The basic
facts are these. About two months after he started, a truck Waters was
driving malfunctioned; in response, supervisor Doran yelled and
threw his hard hat at Waters. NQ 57-10 at 1; NQ 48-1 at 82-84; NQ 59 at 9.
Soon afterwards, Waters asked to have Saturdays off for religious
reasons. At his deposition, Waters said another reason he made the
request was to spend less time with Doran. NQ 48-1 at 65-66. And he
said that before the yelling incident, working on Saturdays "wasn't ever
an issue." NQ 48-1 at 65. The company responded to Waters's request
like it did with Obregon: every other Saturday off, and the schedule for
possible substitutions. NQ 48-1 at 182. Waters worked the first two
Saturdays after his request because the company said it needed time to
consider and respond to it. NQ 48-1 at 182. The record doesn't show
how many other Saturdays, if any, Waters worked thereafter; about
two months' worth are in question. Waters couldn't remember how
many Saturdays he worked after he made his request. NQ 48-1 at 65.




                                   -3-
     The law obligated Capital Quarries to reasonably accommodate
Obregon' s and Waters's sincere religious beliefs unless it could show
that doing so would impose an undue hardship on the company.
Harrell v. Donahue, 638 F.3d 975, 979 (8th Cir. 2011). Obregon ended up
having almost all Saturdays off after his firm accommodation request.
Capital Quarries provided him a path to do so. On this record, there's
no genuine factual dispute for trial as to whether the company
reasonably accommodated Obregon' s beliefs. It did, as a matter of law.
     As for Waters, the company also responded to his request and
articulated a reasoned basis for its proposed accommodation. It didn't
give Waters every Saturday off because it said only he and Obregon
were assigned a certain truck driving role, and Obregon had already
requested every other Saturday off. NQ 48-1 at 182. At his deposition,
Waters questioned this reasoning. He mentioned unnamed employees
who didn't work Saturdays despite being "just as qualified" to drive
the truck as he and Obregon were. NQ 48-1 at 67, 69. Waters agreed that
he and Obregon were the two employees who primarily drove the
dump truck. NQ 48-1 at 31.
     Waters hasn't presented sufficient evidence to support a verdict
that Capital Quarries' s proposed accommodation was unreasonable.
Capital Quarries wasn't required to give Waters exactly what he asked
for. Instead, the law required the company to make serious efforts to
accommodate him. Sturgill v. United Parcel Service, Inc., 512 F.3d 1024,


                                  -4-
1033 (8th Cir. 2008). Its consistent responses to Obregon's and Waters's
requests indicate a serious effort. Also, having workers swap days can
be a reasonable accommodation.            Sturgill, 512 F.3d at 1032.   The
governing law requires cooperation from both sides. Chrysler Corp. v.
Mann, 561 F.2d 1282, 1285 (8th Cir. 1977). There's some murkiness, but
no genuine factual dispute for trial on this issue as to Waters. Bedford
v. Doe, 880 F.3d 993, 996-97 (8th Cir. 2018).
     Discrimination. Obregon claims Capital Quarries discriminated
against him because of his religion and national origin.           He was
suspended for three days for mishandling a loading truck; suspended
for one day for violating a rule about cell phone usage; and he received
a warning for insubordination also related to cell phone use. Even if
he's made a prima facie showing, Obregon' s Title VII discrimination
claim fails at the pretext stage. Capital Quarries had legitimate, non-
discriminatory reasons for the discipline. Obregon hasn't provided
adequate comparators, shifting rationales by Capital Quarries, or other
evidence showing that the company's stated reasons were a pretext for
discrimination.    Johnson v. Securitas Security Services USA, Inc.,
769 F.3d 605, 613 (8th Cir. 2014) (en bane). At the pretext stage, the test
for being similarly situated is rigorous.        Obregon must point to
employees outside his protected group who dealt with the same
supervisor, were subject to the same standards, and engaged in the
same conduct without any mitigating or distinguishing circumstances.


                                    -5-
Johnson, 769 F.3d at 613.      Obregon hasn't satisfied this ngorous
standard.    His photos of alleged violations don't show anyone
mishandling a loading truck or improperly using cell phones the way
Obregon did. NQ 57-5 at 72-82; NQ 58 at 13-14; NQ 49-1 at 36-40.
     Waters claims discrimination based on his religion and
association with Obregon. Capital Quarries suspended him because of
an unexcused absence - another non-discriminatory reason. His claim
fails for lack of a comparator or other evidence showing the company's
reason was pretextual.
     Obregon' s and Waters's discrimination claims under § 1981 fail
for the same reasons their Title VII claims fail. Takele v. Mayo Clinic,
576 F.3d 834, 838 (8th Cir. 2009).
     Retaliation.     Waters claims his suspension amounted to
retaliation. The Pocahontas site supervisor, Doran, suspended Waters
for missing work without giving advance notice. Waters says he didn't
go to work that day because, the day before, Doran had cussed him out
and threw his hard hat at him after a truck Waters was driving
malfunctioned.      Waters reported Doran' s behavior to Capital
Quarries' s human resources department.         Waters claims Doran
suspended him in retaliation both for Waters's association with
Obregon and for Waters's having reported Doran.           As with his
discrimination claim, Waters's retaliation claim fails because Doran had
a legitimate reason for suspending Waters, and Waters hasn't provided


                                     -6-
any comparator or other evidence that his suspension was a pretext for
retaliation. Lacey v. Norac, Inc., 932 F.3d 657, 660 (8th Cir. 2019). Waters
hasn't shown, for example, that Capital Quarries was more lenient with
some other new employee who missed work without giving advance
notice.
     Both Obregon and Waters claim Capital Quarries fired them in
retaliation for their EEOC charges against the company and for
Obregon' shaving filed this lawsuit. In its termination letters to the two
men, Capital Quarries said it fired Waters because of his suspension
and a safety violation, and it fired Obregon because of the same safety
violation plus another one. Whenever Capital Quarries workers repair
equipment, they have to make sure its power source is disconnected
and then "tag out" that piece of equipment, so no one else can operate
it. NQ 57-5 at 6. Doran said Obregon failed to follow this procedure two
days in a row. On each day, Obregon was repairing a rock crusher.
Waters worked with Obregon on the first day's repair; Doran says
Waters also violated the safety protocol. Obregon and Waters respond
that they followed others in terms of which circuit breaker to tag out,
and they weren't allowed to try turning on machines to make sure they
were off.   Assuming the truth of those explanations, a reasonable
inference that Doran had a retaliatory motive when he reported
Obregon and Waters does not necessarily arise. Lacey, 932 F.3d at 660.
Even if Doran was gunning for Obregon and Waters, he didn't decide


                                    -7-
to fire these men. Capital Quarries did an independent investigation
into Obregon' s and Waters's safety violations. There is, therefore, no
concern that management was a cat's paw for Doran. Lacks v. Ferguson
Reorganized School District R-2, 147 F.3d 718, 725 (8th Cir. 1998). As for
the alleged violations in Obregon' s photos, they aren't adequate
comparisons because they don't show employees violating the tag-out
procedure. Johnson, 769 F.3d at 613.
      Hostile work environment. Obregon and Waters each allege that
Doran and other employees targeted them with derogatory, offensive,
and abusive language. For instance, Obregon says he was called a
chihuahua and the n-word, and that someone told him to speak
English.    Obregon also claims he was falsely accused of sexual
harassment. Waters says Doran yelled at him and that others mocked
him because of his friendship with Obregon.         But these and other
statements and actions were not pervasive or severe enough to create
an objectively hostile or abusive workplace. The precedent is strict.
Moses v. Dassault Falcon Jet-Wilmington Corp., 894 F.3d 911, 922-23
(8th Cir. 2018).
     State law claims. Having resolved all of Obregon' s and Waters's
federal claims, the Court declines to exercise supplemental jurisdiction
over their state claims.    28 U.S.C. § 1367(c)(3);     Zubrod v. Hoch,
907 F.3d 568, 580-81 (8th Cir. 2018).




                                   -8-
                                *     *    *
     Capital Quarries's second motion for summary judgment, NQ 43,
is granted, with a carve out on the state law claims. Its motion to
exclude, NQ 61, is denied as moot.
     So Ordered.


                                           D.P. Marshall ~
                                           United States District Judge




                                     -9-
